DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Claim Objections
Applicant is advised that should Claim 1 be found allowable, Claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Though Claims 1 and 39 differ in their wording, it is the Office’s position that the scope of each claim is essentially the same.  Claim 1 sets forth red phosphorus in an amount in the range of about 12 to about 25 parts by weight per 100 parts by weight of component (ii) and expandable graphite in an amount in the range of about 15 to about 20 parts by weight per 100 parts by weight of component (ii).  Claim 39 sets forth a flame retardant component consisting essentially of a combination of red phosphorus and expandable graphite in identical amounts to those set forth in Claim 1.  The characterization of the combination of red phosphorus and expandable graphite as a flame retardant component consisting essentially of these ingredients in Claim 39 does not result in a claim with a different scope than that of Claim 1.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or those that do not materially affect the basis and novel characteristics of the claims.  However, there is no disclosure in the specification which would suggest what materials this phrase would seek to exclude; it is noted that additional flame retardants would not appear to materially affect the basis and novel characteristics of the foam formed by the reaction mixture, per the disclosure on Paragraph 0081 of the PG-PUB of the instant application.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 5 and 11 - 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0117271 to Plaver in view of US 2012/0123004 to Stowell et al., as evidenced by US 2010/0087560 to Crain et al.
Regarding Claims 1, 15, and 19.  Plaver teaches a polyurethane/isocyanate-based polymer foam obtained from a reaction mixture (Paragraph 11).  The reaction mixture comprises one or more isocyanates and a B-side comprising one or more isocyanate-
The flame retardant component comprises more preferably equal to or greater than 10 parts red phosphorus and more preferably equal to or greater than 10 parts expandable graphite based on the total weight of the B-side (Paragraphs 62 and 65).  The flame retardant component comprises more preferably equal to or less than 12 parts red phosphorus and more preferably equal to or less than 15 parts expandable graphite based on the total weight of the B-side (Paragraphs 62 and 65).  When the only additional component in the B-side is water, the remainder of the B-side which is not red phosphorus or expandable graphite will comprise polyol(s) and water.  When red phosphorus, expandable graphite, and water are all used in amounts in the disclosed preferred ranges, the minimum amount of red phosphorus can be calculated to correspond to roughly equal to or greater than 13.5 parts by weight per hundred parts by weight polyol (100 parts by weight B-side – 1 part by weight minimum water – 10 parts by weight minimum red phosphorus – 15 parts by weight maximum expandable graphite = 74 parts by weight polyols; 10 by weight red phosphorus/74 parts by weight 
Plaver teaches the isocyanate-reactive component may correspond to a mixture of polyols, wherein suitable species of polyols include polyesters obtained by condensation of glycol and higher functional polycarboxylic acids (Paragraph 54).  Plaver does not expressly teach aromatic polyester polyols as suitable species of polyester polyols.  However, Stowell et al. teaches the concept of using aromatic polyester polyols in flame-resistant, flexible polyurethane foam formulations (Paragraph 0040).  Plaver and Stowell et al. are analogous art as they are from the same field of endeavor, namely flame-resistant, flexible polyurethane foams.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to select an aromatic polyester polyol as the polyester polyol in polyol mixture of Plaver.  The  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, 
Stowell et al. shows that aromatic polyester polyols are suitable polyester polyols for use in the preparation of flame-resistant, flexible polyurethane foams.  Moreover, Crain et al. provides evidence that aromatic polyester polyols increase the flame retardant properties of a foam relative to aliphatic polyols (Paragraph 0036).
Regarding Claim 2 - 5.  Plaver teaches the foam of Claim 1 but does not expressly teach the foam has a V-0 rating after being subjected to the claimed conditions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, according to the original specification, a foam having a V-0 rating after being subjected to the claimed conditions is prepared from a reaction mixture comprising the disclosed ingredients in the disclosed amounts.  Plaver teaches a product prepared with all of these ingredients in the disclosed amounts by a substantially similar process, as detailed above.  Therefore, the claimed effects and physical properties, i.e. a foam having a V-0 rating after being subjected to the claimed conditions, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
Regarding Claim 11.  Plaver teaches the foam of Claim 1 but does not expressly teach it has a density in the instantly claimed range.  However, Stowell et al. teaches the preparation of flame-resistant, flexible polyurethane foams with densities as low as 0.1 pcf (Paragraph 54).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Plaver with a density as low as 0.1 pcf, as taught by Stowell et al.  The motivation would have been that foams of lower densities provide advantages, such as that the products produced therefrom are lighter in weight.
	Regarding Claim 12.  Plaver teaches the foam of Claim 3 but does not expressly teach it has a density in the instantly claimed range.  However, Stowell et al. teaches the preparation of flame-resistant, flexible polyurethane foams with densities as low as 0.1 pcf (Paragraph 54).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Plaver with a density as low as 0.1 pcf, as taught by Stowell et al.  The motivation would have been that foams of lower densities 
Regarding Claim 13.  Plaver teaches the foam of Claim 4 but does not expressly teach it has a density in the instantly claimed range.  However, Stowell et al. teaches the preparation of flame-resistant, flexible polyurethane foams with densities as low as 0.1 pcf (Paragraph 54).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Plaver with a density as low as 0.1 pcf, as taught by Stowell et al.  The motivation would have been that foams of lower densities provide advantages, such as that the products produced therefrom are lighter in weight.
Regarding Claim 14.  Plaver teaches the foam of Claim 5 but does not expressly teach it has a density in the instantly claimed range.  However, Stowell et al. teaches the preparation of flame-resistant, flexible polyurethane foams with densities as low as 0.1 pcf (Paragraph 54).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Plaver with a density as low as 0.1 pcf, as taught by Stowell et al.  The motivation would have been that foams of lower densities provide advantages, such as that the products produced therefrom are lighter in weight.
Regarding Claim 16 – 18 and 20 - 22.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 3, 4, or 5.  When red 
Regarding Claim 23.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the polyester polyol may be used in conjunction with a polyol that is the reaction product of propylene oxide (Paragraphs 54 and 56), i.e. a polyalkyleneether glycol which is specifically a polypropylene glycol. 
Regarding Claim 24.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the polyester polyol may be used in conjunction with a polyol that is the reaction product of propylene oxide (Paragraphs 54 and 56), i.e. a polyalkyleneether glycol which is specifically a polypropylene glycol.
Regarding Claim 25.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the polyester polyol may be used in conjunction with a polyol 
Regarding Claim 26.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 25 wherein the polyether polyol used in the inventive examples is VORANOL® CP 6001 which is reported to have a hydroxyl number of 27.5 and is initiated with glycerol.  Glycerol is an initiator with three hydroxyl groups and thus the functionality of VORANOL® CP 6001 would be reasonably expected to have a functionality of about 3.  From its hydroxyl number and expected functionality, VORANOL® CP 6001 can be calculated to have a molecular weight of roughly 6,120 g/mol.
Regarding Claim 27.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 25 wherein the polyether polyol used in the inventive examples is VORANOL® CP 6001 which is reported to have a hydroxyl number of 27.5 and is initiated with glycerol.  Glycerol is an initiator with three hydroxyl groups and thus the functionality of VORANOL® CP 6001 would be reasonably expected to have a functionality of about 3.  From its hydroxyl number and expected functionality, VORANOL® CP 6001 can be calculated to have a molecular weight of roughly 6,120 g/mol.
Regarding Claim 28.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 25 wherein the polyether polyol used in the inventive examples is 
Regarding Claim 29.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein polymer modified polyols, alternatively known as polymer polyols are optionally used (Paragraph 58) and thus embodiments in which they are not provided are readily envisioned by the reference.
Regarding Claim 30.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the polyol of component (ii) may be a polyether based on sucrose (Paragraph 54).  Sucrose is a bio-originated material and therefore a polyol derived from sucrose is reasonably considered to correspond to a bio-based polyol.
Regarding Claim 31.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the foam is in the form of a molded foam (Paragraph 94).
Regarding Claims 32 and 33.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the foam has a density in the range of 4 to 10 pcf, and preferably 5.5 to 8.8 pcf, when measured according to ASTM D 3574 (Paragraph 90).
Regarding Claim 34.  Plaver teaches the polyurethane/isocyanate-based polymer foam of Claim 1 wherein the foam is in the form of a slabstock foam (Paragraph 94).
Regarding Claims 35 and 36.  Plaver teaches the foam of Claim 34 but does not expressly teach it has a density in the instantly claimed range.  However, Stowell et al. teaches the preparation of flame-resistant, flexible polyurethane foams with densities in the range of more preferably 0.8 to 2.0 pcf (Paragraph 54).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Plaver with a density in the range of 0.8 to 2.0 as taught by Stowell et al.  The motivation would have been that foams of lower densities provide advantages, such as that the products produced therefrom are lighter in weight.
Regarding Claims 37 and 38.  Plaver teaches the foam of Claim 1 wherein the foam has an air flow resistivity when measured pursuant to ASTM C522-87 in the range of 30,000 to 200,000 rayls/m and more preferably in the range of 40,000 to 150,000 rayls/m (Paragraph 93).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0117271 to Plaver in view of US 2012/0123004 to Stowell et al., as evidenced by US 2010/0087560 to Crain et al.
Regarding Claim 39.  Plaver teaches a polyurethane/isocyanate-based polymer foam obtained from a reaction mixture (Paragraph 11).  The reaction mixture comprises 
The flame retardant component comprises more preferably equal to or greater than 10 parts red phosphorus and more preferably equal to or greater than 10 parts expandable graphite based on the total weight of the B-side (Paragraphs 62 and 65).  The flame retardant component comprises more preferably equal to or less than 12 parts red phosphorus and more preferably equal to or less than 15 parts expandable graphite based on the total weight of the B-side (Paragraphs 62 and 65).  When the only additional component in the B-side is water, the remainder of the B-side which is not red phosphorus or expandable graphite will comprise polyol(s) and water.  When red phosphorus, expandable graphite, and water are all used in amounts in the disclosed preferred ranges, the minimum amount of red phosphorus can be calculated to correspond to roughly equal to or greater than 13.5 parts by weight per hundred parts by weight polyol (100 parts by weight B-side – 1 part by weight minimum water – 10 parts by weight minimum red phosphorus – 15 parts by weight maximum expandable graphite = 74 parts by weight polyols; 10 by weight red phosphorus/74 parts by weight 
With respect to the he characterization of the combination of red phosphorus and expandable graphite as a flame retardant component consisting essentially of these ingredients, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or those that do not materially affect the basis and novel characteristics of the claims.  However, there is no disclosure in the specification which would suggest what materials this phrase would seek to exclude; it is noted that additional flame retardants would not appear to materially affect the basis and novel characteristics of the foam formed the reaction mixture, per the disclosure on Paragraph 0081 of the PG-PUB of the instant application.  Consequently, the scope of the claim is comprising the recited components.
Plaver teaches the isocyanate-reactive component may correspond to a mixture of polyols, wherein suitable species of polyols include polyesters obtained by condensation of glycol and higher functional polycarboxylic acids (Paragraph 54).  Plaver does not expressly teach aromatic polyester polyols as suitable species of polyester polyols.  However, Stowell et al. teaches the concept of using aromatic polyester polyols in flame-resistant, flexible polyurethane foam formulations (Paragraph 0040).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to select an aromatic polyester polyol as the polyester polyol in polyol mixture of Plaver.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, 
Stowell et al. shows that aromatic polyester polyols are suitable polyester polyols for use in the preparation of flame-resistant, flexible polyurethane foams.  Moreover, Crain et al. provides evidence that aromatic polyester polyols increase the flame retardant properties of a foam relative to aliphatic polyols (Paragraph 0036).

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0229673 to Kurachi et al. and US 2007/0129452 to Clatty et al. also discuss a correlation between aromatic polyester polyols and increased flame retardancy in foams.

	
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive because:	A) Applicant argues that the combination of Plaver with Stowell et al. amounts to classical hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
B) Applicant argues that the intent of Plaver is to avoid the use of other flame retardant solutions, whereas Stowell et al. is focused precisely on one of the solutions In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In the instant case, there is no requirement that all features of secondary reference Stowell et al. (e.g. the particular flame retardants disclosed) be incorporated into the composition of primary reference Plaver.  As such, the outstanding rejection did not suggest it would have been obvious to include the flame retardant solution taught by Stowell et al. in the reaction mixture of Plaver.  Rather, it was submitted that, at the time of invention, it would have been obvious to a person of ordinary skill in the art to select an aromatic polyester polyol as the polyester polyol in the polyol mixture of Plaver.  Plaver does not specify what particular polyester polyols may be used in the disclosed reaction mixtures, whereas Stowell et al. specifically teaches aromatic polyester polyols are suitably used at the polyester polyols in the preparation of flame retardant, flexible polyurethane foams.  
C) Applicant argues that a person of ordinary skill in the art has not explained why a person of ordinary skill in art would select an aromatic polyol have over a non-aromatic polyol.  The Office maintains that the motivation would have been that it has  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Stowell et al. shows that aromatic polyester polyols are suitable polyester polyols for use in the preparation of flame-resistant, flexible polyurethane foams.  The Office has also cited additional evidence for the selection of aromatic polyester polyols over aliphatic polyols in the present rejection under 35 U.S.C. 103.  US 2010/0087560 to Crain et al. provides evidence that aromatic polyester polyols increase the flame retardant properties of a foam relative to aliphatic polyols (Paragraph 0036) and thus provides additional motivation for the selection of an aromatic polyester instead of an aliphatic polyester in the preparation of a flame-resistant foam such as that of Plaver.
D) Applicant argues that the declaration under 37 C.F.R. 1.132 filed January 28, 2021 provides evidence that unexpectedly superior flame retardant properties in a polyurethane foam are obtained when an aromatic polyester polyol is included in the polyol component of the reaction mixture.
However, it is respectfully submitted that enhanced flame retardancy in polyisocyanate-based foams prepared with aromatic polyester polyols would not appear to be an unexpected result.  As discussed in the previous section, US 2010/0087560 to Crain et al. provides evidence that aromatic polyester polyols increase the flame retardant properties of a foam relative to aliphatic polyols (Paragraph 0036).  
Moreover, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) It is respectfully submitted that the data provided in the declaration is not commensurate in scope with the instantly claimed invention.  For example, all of the inventive examples in the declaration are directed to formulations comprising 10 parts by weight a carbon black dispersion in a base polyol, 30 parts by weight of a SAN polyol, 20 parts by weight of a polyether triol, 33 parts by weight of a single species of aromatic polyester polyol, 84 parts by weight MDI, 12 parts by weight TDI, 0 or 15 or 20 parts by weight red phosphorus, 0 or 20 or 25 parts by weight expandable graphite, and a number of other additives.  On the other hand, independent Claims 1 and 39 set forth foams prepared from reaction mixtures comprising at least one polyisocyanate, a mixture of polyols comprising an aromatic polyester polyol and at least one other polyol, red phosphorus in an amount of about 12 to 25 parts by weight of the polyols, and expandable graphite in an amount of about 15 to 20 parts by weight of the polyols.  No amounts of polyisocyanate or polyol are specified and thus the scope of the claim would encompass their inclusion in any amount in the recited reaction mixtures.  The data provided in the declaration is then insufficient to show that the alleged unexpected results would be achieved in any polyurethane prepared from a reaction mixture comprising any one or more polyisocyanates in any amount, any aromatic polyester polyol with any one or more other polyols in any amounts, and any amount of red phosphorus and expandable graphite in the instantly claimed ranges, as is set forth in independent Claims 1 and 39.
It is also noted that the alleged unexpected results, specifically the passage of the desired flammability tests, also were observed to be achieved without the use of any [aromatic] polyester polyols (see Example 8 detailed in Tables 1 – 3 of the instant specification), as well as with an amount of expandable graphite outside the instantly claimed range (Example G in the declaration).  The desired results are then achieved even outside the scope of the instantly claimed invention.
For these reasons, the outstanding rejection under 35 U.S.C. 103 has been maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768